Title: From Thomas Jefferson to Theodorus Bailey, 9 September 1821
From: Jefferson, Thomas
To: Bailey, Theodorus

Monticello
Sep. 9. 21.I thank you, dear Sir, for your attention to my letter to mr Rush. it heightens the pleasure to recieve a kindness from those we most esteem. I must thank you too for mr Borden’s translation of the Tristia of Ovid. altho’ past the age of poetic enthusiasm, I am yet happy to see the muses cultivated in my own country, and it’s native sons emulating the beauties of Roman song. believe me to be ever and affectionately yours.Th: Jefferson